Lewis, Senator,
was of opinion, that the judgment of the
supreme court ought to be reversed, and delivered his reasons at length, but which the reporter regrets he is unable to state.
Wilkin, Senator, declared himself to be of the same opinion.
Sanford, Senator.
After the fullest deliberation which I have been able to bestow on this cause, I am of opinion that the judgment of the supreme court was right. It is highly expedient that the amount to be recovered on dishonoured bills of exchange should be determined by a certain and uniform rule ; and such is the rule adopted, and settled by the supreme court. They have rightly determined, that in this, as in other cases of contracts, the rule by which the amount or extent of redress should he ascertained, is a question of law. I forbear to discuss the several rules which have been proposed, or to comment on the arguments which have been urged in support of them. I mean, merely, to state my own conclusion, and to express my approbation of the rule adopted by the supreme court. My opinion, therefore, is, that the judgment below ought to be affirmed.
P. W. Radcliff, Senator, declared himself of the same opinion.
Yates, Senator, concurred.
Van Buren, Senator,
declared himself to be of the same opinion. He thought it safest to affirm the judgment of the supreme . *24coürt, and if the rule adopted by that court was found to be really inconvenient or wrong, the.legislature ought to regulate the mode of settling protested bills, by statute.
' ' ( Wendell, Bishop, Hager, Stewart, Townsend, and Vanbeyck, Senators, concurred.
Elmendorf, Senator, was of opinion, that the judgment of the supreme court ought to be reversed. ■
Hubbard, Blqodgood, Atwater, Bloom, Clarke, Keyes, Tabor, and House, Senators, were, also, of the same opinion. -
A majority* of the members of the court being of that opinion, it was, therefore, ordered and adjudged, that the judgment of the supreme court be reversed, ' &c.; and that the said John B. Graves recover his costs, &c. And the record be remitted, &c.
Judgment of reversal

 April 1, 1814. For affirming, 10. For reversing, 11.